Exhibit 99.3 Fourth Quarter/Full Year Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) Fourth Quarter/Full Year 2010 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made.Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on page 40 of this Supplement, in the Company’s 2009 Annual Report to Shareholders, in its 2009 Annual Report on Form 10-K and in other reports on file with the Securities and Exchange Commission. AMERICAN EXPRESS COMPANY FOURTH QUARTER 2010 OVERVIEW CONSOLIDATED FINANCIAL RESULTS · Fourth quarter diluted EPS from continuing operations attributable to common shareholders of $0.88 increased 49% from $0.59 last year.Total revenues net of interest expense increased 13%.The revenue increase primarily reflects the impact of the consolidation of off-balance sheet cardmember loans and related debt as discussed below. Return on average common equity (“ROCE”) was 27.2% and return on average tangible common equity (“ROTCE”), which excludes goodwill and intangibles, was 35.1%.* - Q4’10 income from continuing operations included $113MM ($74MM after-tax) of net costs related to the Company’s reengineering initiatives, as discussed further on page 6.Excluding these costs, adjusted diluted earnings per share from continuing operations for Q4’10 was $0.94. - The discontinued operations line in the Consolidated Financial Statements contains the results of operations, assets and liabilities related to various business sales. During Q4’09, this included adjustments related to the sale of certain operations in prior periods of $6MM in income versus nil in Q4’10. · Including discontinued operations, diluted EPS on net income attributable to common shareholders of $0.88 increased 47% from $0.60 earned last year. ADOPTION OF GAAP GOVERNING TRANSFERS OF FINANCIAL ASSETS & RELATED IMPACT · On January 1, 2010, the Company consolidated its off balance sheet cardmember loans and related debt onto its balance sheet in compliance with GAAP governing transfers of financial assets and consolidation of variable interest entities (referred to herein as “new GAAP effective January 1, 2010”, and formerly known as “SFAS 166/167”).The adoption of this guidance eliminates the securitization income, net line from the Company’s Consolidated Statements of Income starting in Q1’10, as income and expense related to securitized loans and related debt are now reported on the natural income statement lines.The Company did not restate prior period results. In addition, the Company has historically provided an “owned” basis and “managed” basis presentation of certain key loan metrics where “owned” basis metrics were prepared in accordance with GAAP and “managed” basis metrics included both non-securitized and securitized loan portfolios.Please see the “Cardmember Loan Portfolio Presentation” discussion on page 17 for a further description of currently reported information. BUSINESS METRICS · Compared with the fourth quarter of 2009: - Worldwide billed business of $197.7B increased 15% reflecting strong card spending across all segments.Adjusted for the impact of changes in foreign exchange rates, worldwide billings grew 14%. - Worldwide total cards-in-force of 91.0MM increased 4% or 3.1MM cards from last year, and increased 2MM from last quarter.During Q3’10 the definition of cards-in-force was changed for certain retail co-brand cards in Global Network Services (“GNS”) as further discussed on page 10.The change caused a reduction to reported cards-in-force in Q3’10 of 1.6MM. - Worldwide average spending per proprietary basic cards-in-force of $3,629 increased 13% versus last year reflecting broad-based improvement in cardmember spending levels.Adjusted for the impact of changes in foreign exchange rates, worldwide average spending per proprietary basic card also grew 13%. - Worldwide cardmember loan balances of $60.9B increased 86% on a GAAP basis.On a comparable managed basis, including securitized loans in both periods, cardmember loan balances of $60.9B declined 1% from $61.8B last year, reflecting higher cardmember payment rates and lower revolving levels, partially offset by the higher cardmember spending volumes. * Please refer to Appendix I of the Fourth Quarter/Full Year 2010 Earnings Release for the components of return on average equity (“ROE”), ROCE andROTCE on a consolidated basis and Appendix II for return on average segment capital (“ROSC”) and return on average tangible segment capital (“ROTSC”) 1 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2010 OVERVIEW CONSOLIDATED FINANCIAL HIGHLIGHTS · Discount Revenue:Increased 12% reflecting 15% growth in billed business volumes and a slight increase in the discount rate, partially offset by relatively faster growth in billed business related to GNS, where the Company shares the discount revenue with card issuing partners, and higher contra-revenues, including cash-back rewards costs and corporate incentive payments. · Securitization Income, Net:In accordance with the new GAAP effective January 1, 2010, the Company no longer reports securitization income, net in its income statement.Securitization income, net in Q4’09 was $190MM. · Net Interest Income:Increased 68%, primarily reflecting higher loan balances and related debt due to the new GAAP effective January 1, 2010 as interest income and interest expense from loans and debt previously held off balance sheet are now reported in the net interest income line, where in previous periods they are components of securitization income, net.Interest income and expense from the higher loan and debt balances were partially offset by a lower net yield, reflecting higher payment rates and lower revolving levels, and the implementation of elements of the recently passed H.R. 627: Credit Card Accountability Responsibility and Disclosure Act of 2009 (the “CARD Act”). These reductions to yield were partially offset by the benefit of certain repricing initiatives effective during 2009 and 2010. · Total Provisions for Losses: Decreased 68%, primarily driven by a lower lending reserve requirement due to improving credit performance within the cardmember loan portfolio.This cardmember lending reserve benefit was partially offset by write-offs related to securitized loans, which are reported in securitization income, net in periods prior to 2010 and are now reported in provisions for cardmember loan losses, and an increased charge card provision expense. · Marketing and Promotion Expenses:Increased 14% versus last year as lower credit provision expenses and better business trends enabled higher investment levels.Marketing and promotion expense decreased 4% or $37MM versus Q3’10, primarily reflecting lower investments in brand advertising. · Cardmember Rewards Expense:Increased 14%, primarily due to greater rewards-related spending volumes and higher co-brand expense. · Salaries and Employee Benefits Expense: Increased 31%, reflecting reengineering-related severance costs of $114MM as discussed further on page 6, as well as higher employee levels, merit increases for existing employees, higher benefit-related costs, including the impact of reinstating certain benefits that were temporarily suspended during the recession, higher management incentive compensation expenses, and greater volume-related sales-force incentives. - Compared with last year, the total employee count from continuing operations of 60,500 increased by 1,300 or 3% from a year ago. Compared with last quarter, the total employee count increased by700 or 1%. · Professional Services Expense:Increased 27%, reflecting higher technology development expenditures (including various initiatives related to digitizing the business, globalizing operating platforms, and enhancing analytical and data capabilities); greater third-party merchant sales-force commissions; higher legal costs; and other costs related to obtaining expertise in support of new business initiatives; partially offset by lower credit and collection agency costs. · Segment Allocation Changes:Beginning Q4’10, the Company completed its conversion to a new general ledger platform.This conversion enabled the Company to streamline its ledger reporting unit structure, resulting in a reconfiguration of intercompany accounts. These changes have the effect of altering intercompany balances among segments, thus altering reported total segment assets.Total segment assets as of December 31, 2010 and 2009 presented in the Fourth Quarter/Full Year 2010 Earnings Release reflect the changes described above.This conversion has no impact on segment results, segment capital or return on segment capital metrics. Beginning Q1’10, the Company changed the manner in which it allocates capital and related interest expense to its reportable operating segments.The changes reflect modifications in allocation methodology that the Company believes more accurately reflect the funding and capital characteristics of its segments.The change to interest allocation also impacted the consolidated and segment reported net interest yield on cardmember loans.The segment results and net interest yield on cardmember loans for quarters prior to Q1’10 have been restated for this change. 2 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2010 OVERVIEW CONSOLIDATED · Charge Card Write-off Period Changes:In Q1’10, the Company modified its reporting in the International Card Services (“ICS”) and Global Commercial Services (“GCS”) segments to write-off past due cardmember receivables when 180 days past due or earlier, versus its prior methodology of writing them off when 360 days past billing or earlier.This change is consistent with bank regulatory guidance and the write-off methodology adopted for the cardmember receivables portfolio in the U.S. Card Services (“USCS”) segment in Q4’08.This change resulted in approximately $60MM and $48MM of net write-offs for ICS and GCS, respectively, being included in Q1’10, which increased the net loss ratios and decreased the 90 days past billing metrics for these segments, but did not have a substantial impact on provisions for losses.Additionally, beginning in Q1’10, the Company revised the net loss ratio in the ICS and GCS segments to exclude net write-offs related to unauthorized transactions, consistent with the methodology employed in calculating the net write-off rate for USCS.Lastly, in Q1’10, the Company also enhanced the methodology for assessing the adequacy of its reserves.These modifications do not result in a change in management’s view of the Company’s underlying credit quality or risk profile for its charge card portfolio. CAPITAL · Capital Purchase Program (“CPP”):On June 9, 2009, the Company announced that it had received notification from the Treasury that it had met all of the requirements to repurchase the CPP preferred shares.This included the pre-condition that the Company raise capital in the public markets, which it successfully did with its issuance of $3.0B of non-guaranteed senior debt on May 18, 2009 and the completion of a $500MM common equity offering on June 5, 2009.As such, the Company completed the repurchase of the CPP shares on June 17, 2009.Upon repurchase, the accretion of the preferred shares to face value was accelerated, amounting to a one-time negative EPS impact during Q2’09 of $212MM, or $0.18 per basic and diluted common share. On July 29, 2009, the Company repurchased the warrants issued under the CPP Program for $340MM, which provided the Treasury with an annualized return on the Company’s CPP participation of 26%.The warrant repurchase resulted in a reduction of cash and corresponding adjustment to Retained Earnings and Additional Paid-In Capital on the Company’s Consolidated Balance Sheet.There was no impact to the Company’s net income or EPS. · Capital Distribution to Shareholders:During Q4’10, approximately 57% of capital generated was distributed to shareholders through the Company’s quarterly common share dividend and share repurchase activities.Limited share repurchases were reinstated during the quarter after being suspended during Q1’08 in light of the challenging global economic environment and limitations imposed while participating in the CPP. Since the inception of repurchase programs in December 1994, 684MM shares have been acquired under cumulative Board authorizations to repurchase up to 770MM shares.On a cumulative basis, since 1994 the Company has distributed 64% of capital generated through share repurchases and dividends. On January 7, 2011 the Company submitted its Comprehensive Capital Plan (“CCP”) to the Federal Reserve requesting approval to proceed with additional share repurchases in 2011.The CCP includes an analysis of performance and capital availability under certain adverse economic assumptions.The Company expects a response from the Federal Reserve by the end of the first quarter.No additional shares are expected to be repurchased prior to their response. - Shares Outstanding: Millions of Shares Q4’10 Q3’10 Q4’09 Shares outstanding – beginning of period Issuance of common shares - - - Repurchase of common shares ) - - Employee benefit plans, compensation and other 7 2 3 Shares outstanding – end of period 3 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2010 OVERVIEW CONSOLIDATED · Capital Ratios: As of December 31, 2010, the Company’s key consolidated capital ratios* were as follows: ($ in billions) December31, Risk-Based Capital Tier 1 % Total % Tier 1 Leverage % Tier 1 Common Equity/Risk Weighted Assets (RWA) % Tangible Common Equity (TCE)/RWA % Tier 1 Capital $ Tier 1 Common Equity $ Tier 2 Capital $ Total Average Assets** $ RWA $ TCE*** $ On December 16, 2010 the Basel Committee on Banking Supervision issued the Basel III rules text, which presents details of global regulatory standards on bank capital adequacy and liquidity agreed to by the Governors and Heads of Supervision, and endorsed by the G20 Leaders at their November, 2010 summit.While final implementation of the rules related to capital ratios will be determined by the Federal Reserve, the Company estimates that had the new rules been in place during Q4’10, the reported tier 1 common and tier 1 capital ratios would decline by approximately 50 basis points. FUNDING AND LIQUIDITY · Funding Activities:During Q4’10, the Company primarily funded its business through deposit-taking and issuance under a new asset-backed conduit facility. - Deposits:The Company held the following deposits at the end of Q4’10 and Q4’09: ($ in billions) December31, December31, Change U.S. Direct Deposits**** $ $ $ U.S. 3rd Party CD’s ) U.S. 3rd Party Sweep Accounts Other Deposits - Total $ $ The total portfolio of U.S. retail Certificate of Deposits (“CDs”), issued through the direct deposit andthird party programs, had an average remaining maturity of 19.2 months, and an average rate at issuance of 2.5%.The U.S. retail CDs issued during the fourth quarter of 2010 had a weighted average maturity at issuance of 20.1 months with an average rate at issuance of 1.5%. During the fourth quarter of 2010, the Company continued to focus its deposit strategy on direct deposits gathered through Personal Savings® from American Express, in particular the High Yield Savings Account, rather than CDs distributed through third-party distribution channels. · Asset-Backed Conduit:During December 2010, the Company entered into a $3B, 3-year committed, revolving, secured financing facility.This facility will be used in the ordinary course of business to fund seasonal working capital needs, as well as to further enhance the Company’s contingent funding resources.The facility is sponsored by a syndicate of banks and uses the Company’s charge card asset-backed securities program as collateral.The borrowing cost of the facility includes a fixed facility fee. In addition, the drawn balance incurs a weighted average cost of funds for the participating banks plus 25 basis points.On December 16, 2010, the Company drew $2.5B from the facility, which was still outstanding at December 31, 2010.The Company incurred an interest cost on the drawn amount that was equal to the weighted average cost of funds for the participating banks, which approximated 1 month LIBOR, plus 25 basis points. * These ratios represent a preliminary estimate as of the date of this Earnings Supplement and may be revised in the Company’s 2010 Form 10-K. ** For the purpose of calculating the Tier 1 Leverage Ratio. *** Based upon shareholders’ equity of $16.2B less goodwill and intangible assets of $3.6B. **** Direct primarily includes the Personal Savings® direct deposit program, which consists of $7.5B from high yield savings accounts and $1.0B from retail CDs. 4 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2010 OVERVIEW CONSOLIDATED · Funding Sources:The Company’s primary funding sources consist of retail deposits, unsecured debt and asset-backed securities. The Company offers deposits within its American Express Centurion Bank and American Express Bank, FSB (“FSB”) subsidiaries (together, the “Banks”).These funds are insured up to $250,000 per account through the Federal Deposit Insurance Corporation (“FDIC”).During Q2’09, the Company, through FSB, launched a direct deposit-taking program, Personal Savings®from American Express, to supplement its distribution of deposit products through third-party distribution channels.This program makes FDIC-insured CDs and high-yield savings account products available directly to consumers. The Company currently has an objective to hold excess cash and readily marketable securities to satisfy all maturing long-term funding obligations for a 12-month period, in addition to having access to significant additional contingent liquidity sources in the event that access to its primary funding sources should become unavailable.As of December 31, 2010, the Company held $20B** of excess cash and readily marketable securities versus $20B of long-term debt and CDs maturing over the next 12 months. - Additional Funding Sources: The Company can also draw upon the following additional funding sources: Commercial Paper:At December 31, 2010, the Company had $0.6B of commercial paper outstanding. Discount Window:The Banks are insured depository institutions that have the capability of borrowing from the Federal Reserve Bank of San Francisco (i.e., access to the Federal Reserve Bank discount window), subject to the amount of qualifying collateral that they pledge. The Federal Reserve has indicated that both credit and charge card receivables are a form of qualifying collateral for secured borrowing made through the discount window.Whether specific assets will be considered qualifying collateral for secured borrowings made through the discount window, and the amount that may be borrowed against the collateral, remains in the discretion of the Federal Reserve. Bank Lines:At December 31, 2010, the Company maintained committed bank lines of credit totaling $13.6B, of which $6.6B was drawn as part of the Company’s normal funding activities. The committed facilities have $3.3B of expirations in 2011, with the remainder expiring in 2012 and 2013. · Maturity Obligations:The maturities of the Company’s long-term unsecured debt, debt issued in connection with asset-backed securitizations and long-term CDs for the next four quarters are as follows: ($ in billions) Funding Maturities Quarter Ending: Unsecured Debt Asset-Backed Securitizations Certificates of Deposit Total March 31, 2011 $ - $ $ $ June 30, 2011 September 30, 2011 December 31, 2011 - $ OTHER ITEMS OF NOTE · Department of Justice Complaint against American Express:On October 4, 2010, the United States Department of Justice (“DOJ”) and certain state attorneys general filed an anti-trust lawsuit against American Express Company, claiming that certain “non-discrimination” provisions in its merchant contracts violate antitrust laws.While announcing this lawsuit, the Justice Department also said that it reached agreements with Visa Inc., Visa USA and Visa International (collectively “Visa”) and MasterCard Inc. (“Mastercard”) to settle similar claims against them.The Company has indicated that it will defend in court the rights of its cardmembers at the point of sale and its own ability to negotiate freely with merchants.The Company believes the case is wrong on the law; that it is a significant retreat from previous DOJ efforts to promote competition in payments; that it will ultimately limit customer choice and reduce competition; and that the DOJ’s remedy would strengthen Visa and MasterCard while harming smaller networks. ** Excess cash includes $3.6B classified as other assets on the balance sheet, which is held against certain forthcoming asset-backed securitization maturities. 5 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2010 OVERVIEW CONSOLIDATED · Acquisition of Accertify:On November 10, 2010, the Company completed the acquisition of Accertify Inc., a leading provider of solutions that help merchants combat fraudulent online and other card-not-present transactions, for total consideration of $151MM.The acquisition enables the Company to broaden its offering of fraud prevention services to merchants to include transactions that take place on all networks. · Acquisition of Loyalty Partner:On December 16, 2010, the Company announced an agreement to acquire Loyalty Partner, a leading marketing services company best known for the loyalty programs it operates in Germany, Poland and India.Loyalty Partner also provides market analysis, operating platforms and consulting services that help merchants grow their businesses.The purchase, which is subject to regulatory approval, is expected to close in the first quarter of 2011.The transaction, which values Loyalty Partner at approximately $660MM, consists of an upfront cash purchase price of approximately $566MM and an additional $94MM equity interest that the Company will acquire over the next five years at a value based on business performance. · Visa and MasterCard Litigation Settlements:In November of 2004, the Company filed suit against Visa, MasterCard, and certain of their member banks to seek monetary damages for the lost business opportunity that resulted from the illegal conspiracy to boycott American Express from partnering with U.S. credit card issuing banks.The Company reached agreements with Visa on November 7, 2007 and with MasterCard on June 25, 2008.All defendants were removed and the case was dismissed. Under the terms of the settlement agreements, the Company will receive aggregate maximum payments of up to $2.25B from Visa and $1.8B from MasterCard.The settlement with Visa is comprised of an initial payment of $1.13B ($700MM after-tax) that was recorded in Q4’07 and received in March 2008, and quarterly payments of up to $70MM ($43MM after-tax) for four years from Q1’08 through Q4’11. The settlement with MasterCard is comprised of quarterly payments of up to $150MM ($93MM after-tax) for three years from Q3’08 through Q2‘11.The Company recognized $70MM from Visa for each of the past twelve quarters and $150MM from MasterCard for each of the past ten quarters pursuant to these agreements. The installment payments from both parties are subject to the Company achieving certain quarterly performance criteria in the GNS business within the U.S., which the Company believes it is positioned to meet.Payments earned through December 2010 have been recorded as a reduction to the “other, net” expense line within the Corporate & Other segment. · Reengineering Initiatives: On January 19, 2011, the Company announced that it was undertaking various reengineering initiatives resulting in charges aggregating approximately $113MM pre-tax (approximately $74MM after-tax), which were recorded in the fourth quarter of 2010. The charges relating to the reengineering activities include a restructuring charge recorded in the fourth quarter (pursuant to a plan approved by the Company’s management on December 20, 2010) in the amount of approximately $98MM pre-tax (approximately $63MM after-tax) relating to employee severance obligations and other employee-related costs resulting from the planned consolidation of facilities within the Company’s global servicing network. The reengineering activities are expected to result in the elimination of approximately 3,500 jobs in the aggregate (including approximately 3,200 jobs relating to the restructuring charge described in the preceding sentence); however, overall staffing levels are expected to decrease only by approximately 550 positions on a net basis as new employees are hired at the locations to which work is being transferred. The $113MM of net reengineering costs consists primarily of $114MM of net severance-related costs, partially offset by revisions of certain estimates impacting real estate-related reserve balances tied to the Company’s reengineering initiatives. In addition, the Company expects to record further restructuring charges in one or more quarterly periods during 2011 relating to the reengineering activities described above in the aggregate amount of approximately $60MM to $80MM pre-tax (approximately $38MM to $51MM after-tax). The total expected additional charges include approximately $25MM to $35MM in costs associated with additional employee compensation and approximately $35MM to $45MM in other costs principally relating to the termination of certain real property leases. Substantially all of the reengineering activities are expected to be completed by the end of the fourth quarter of 2011. The Company also announced that it expects the charges recorded in the fourth quarter of 2010 and to be recorded during 2011 to result in annualized cost savings to the Company of approximately $70MM, starting in 2012. The Company announced that it intends to reinvest a portion of such savings into new servicing capabilities and other business building initiatives. 6 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2010 OVERVIEW CONSOLIDATED EXPANDED PRODUCTS AND SERVICES · During the quarter, American Express continued to invest in growth opportunities through expanded products and services. In our proprietary issuing and network businesses, the Company: - Announced the elimination of foreign currency transaction fees for U.S. consumer and small business Cardmembers who make international purchases with their Platinum Cards® or Centurion® Cards.The change, which is scheduled to be effective towards the end of Q1’11, is aimed at strengthening relationships with Cardmembers and to make sure that American Express is top of mind and top of wallet when they shop, travel and entertain both at home and abroad. - In conjunction with New York City Mayor Michael Bloomberg and dozens of advocacy groups, launched Small Business Saturday, a national movement to drive shoppers to local merchants across the U.S. in order to support the local businesses that create jobs, boost the economy and preserve neighborhoods around the country.The Company supported the movement by offering certain statement credits to cardmembers, marketing subsidies to merchants and other promotional programs. - Launched inSiteSM from American Express – an innovative new shopping tool that delivers Membership Rewards® bonus points, discounts, free shipping and other special benefits exclusively to American Express Cardmembers as they shop online. - With our partner American Airlines, announced the launch of the American Express® / Business ExtrAA® Corporate Platinum Card to help mid-sized companies balance comfort, ease and productivity for their executive business travelers while simultaneously reducing corporate expenses.In addition to existing benefits, the product includes new benefits, such as one American Airlines domestic companion ticket per year, access to the Admirals Club® and concierge services. - Announced the launch of a new co-branded corporate card with Cathay Pacific that offers greater rewards and savings for mid- to large- sized companies in Hong Kong through which both companies and employees earn airline reward points. - In an industry first, announced a strategic relationship with Zynga that allows cardmembers to use Membership Rewards points to pay for limited edition virtual goods, as well as physical and virtual game cards for Zynga’s games.The relationship will also entail unique joint-marketing endeavors and exclusive offers for both company’s membership bases. - Announced a memorandum of understanding with China UnionPay, calling for both companies to explore the expansion of their current cooperative activities and establishing working teams to develop potential new areas of cooperation between the two companies within China and in markets outside of China. - Expanded the offerings for Zync cardmembers with four new “Packs” focused on Art, Health & Fitness, Spa, and Vegas, which provide cardmembers with special benefits, from discounts to bonus Membership Rewards® points, in each category.In keeping with the collaborative process in which American Express launched the ZYNC Card in May 2010, American Express once again engaged existing and target cardmembers to help identify additional passion areas to help shape the new Pack offerings. In the GNS business the Company: - Announced a new card-issuing partnership with Sberbank in Russia; by partnering with two of the country's leading financial institutions, Russian Standard Bank and Sberbank, GNS is helping expand American Express' presence in Russia. - Announced a new card-issuing partnership with First National Bank of Omaha in the U.S. - Supported existing GNS partners in launching a wide range of new products, including:the American Express® Corporate Card from China Merchants Bank in China, the UOB Preferred Platinum American Express® Card from United Overseas Bank in Singapore, the American Express® Corporate Card from City Bank in Bangladesh, the American Express® Gold Card from Acba Credit Agricole Bank in Armenia, and the American Express® Pluna FlyClub Card from Banco Comercial in Uruguay. 7 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2010 OVERVIEW CONSOLIDATED Statements of Income (GAAP basis) (Preliminary) Quarters Ended Percentage (Millions, except per share amounts) December 31, Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 12 % Net card fees (3 ) Travel commissions and fees 8 Other commissions and fees 18 Securitization income, net* NA - Other (1 ) Total non-interest revenues 6 Interest income Interest and fees on loans 62 Interest and dividends on investment securities 98 ) Deposits with banks and other 21 11 91 Total interest income 41 Interest expense Deposits 11 Short-term borrowings 1 1 - Long-term debt and other 7 Total interest expense 8 Net interest income 68 Total revenues net of interest expense 13 Provisions for losses Charge card 30 Cardmember loans 37 ) Other 19 47 ) Total provisions for losses ) Total revenues net of interest expense after provisions for losses 23 Expenses Marketing and promotion 14 Cardmember rewards 14 Cardmember services 8 Salaries and employee benefits 31 Professional services 27 Occupancy and equipment ) Communications 99 99 - Other, net 21 Total 17 Pretax income from continuing operations 54 Income tax provision 65 Income from continuing operations 50 Income from discontinued operations, net of tax - 6 - Net income $ $ 48 Income from continuing operations attributable to common shareholders** $ $ 50 Net income attributable to common shareholders** $ $ 49 Earnings Per Common Share-Basic Income from continuing operations attributable to common shareholders $ $ 49 Income from discontinued operations - - Net Income attributable to common shareholders $ $ 47 Earnings Per Common Share-Diluted Income from continuing operations attributable to common shareholders $ $ 49 Income from discontinued operations - - Net Income attributable to common shareholders $ $ 47 Average Shares Outstanding Basic 1 Diluted 1 # Denotes a variance of more than 100%. * In accordance with the new GAAP effective January 1, 2010, the Company no longer reports securitization income, net in its income statement. ** Represents income from continuing operations or net income, as applicable, less earnings allocated to participating share awards and other items of $12MM and $9MM for Q4’10 and Q4’09, respectively. 8 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2010 OVERVIEW CONSOLIDATED · Consolidated Total Revenues Net of Interest Expense:Consolidated total revenues net of interest expense increased 13% versus last year, reflecting increases of 18% in USCS, 2% in ICS, 7% in GCS, and 15% in Global Network and Merchant Services (“GNMS”).The increase in total revenues net of interest expense primarily reflects the new GAAP effective January 1, 2010, which caused the reporting of write-offs related to securitized loans to move from securitization income, net in Q4’09 to provisions for cardmember loan losses in Q4’10.In addition, total revenues net of interest expense reflects higher discount revenues, increased other commissions and fees and greater travel commissions and fees partially offset by lower net interest income on the combined securitized and non-securitized loan portfolio, and slightly lower net card fees and other revenue. On an F/X adjusted basis, consolidated total revenues net of interest expense also increased 13%*. · Consolidated Provisions for Losses:Consolidated provisions for losses decreased 68% versus last year, reflecting decreases of 68% in USCS, 75% in ICS, 19% in GCS and 56% in GNMS.Provisions for losses declined despite the new GAAP effective January 1, 2010, which caused write-offs related to securitized loans to be reported in the provisions for losses line in Q4’10 as opposed to securitization income, net in Q4’09.The provision decrease reflects the benefit of improving year-over-year credit metrics in the cardmember loan portfolio, partially offset by a higher charge card provision expense.On an F/X adjusted basis, consolidated provisions for losses also decreased 68%*. · Consolidated Expenses:Consolidated expenses increased 17%, reflecting increases of 18% in USCS, 23% in ICS, 9% in GCS and 16% in GNMS.The total expenses increase reflects higher salaries and employee benefits expenses, greater professional services expenses, increased cardmember rewards expenses, higher marketing and promotion expenses and higher other, net expenses, partially offset by lower occupancy and equipment expense.Consolidated expenses also include the $113MM of reengineering costs previously discussed.Adjusted for these costs, consolidated expenses grew 15%.On an F/X adjusted basis, consolidated expenses also increased 17%*. · Pretax Margin:Was 20.2% of total revenues net of interest expense in Q4’10 compared with 14.8% in Q4’09. · Effective Tax Rate:Was 28% in Q4’10 versus 26% in Q4’09.The tax rates in both quarters reflect the level of pre-tax income in relation to recurring permanent tax benefits. The tax rate in Q4’10 reflects a reduction in the 2010 full year rate related to the extension during the quarter of certain U.S. tax laws that had expired at the end of 2009. · Discount Revenue:Increased 12% on a 15% increase in billed business.The lesser revenue versus billed business growth reflects the relatively faster growth in billed business related to GNS, where discount revenue is shared with card issuing partners, and higher contra-revenues, including cash-back rewards costs and corporate incentive payments. - The average discount rate** was 2.52% in Q4’10 versus 2.56% in Q3’10 and 2.51% in Q4’09.The decline in rate versus Q3’10 reflects the normal seasonal impact of a higher level of retail-related business volumes during the fourth quarter.As indicated in prior quarters, certain pricing initiatives, changes in the mix of business and volume-related pricing discounts and investments will likely result in some erosion of the average discount rate over time. Quarters Ended December 31, Percentage Inc/(Dec) Card billed business** (billions): United States $ $ 14 % Outside the United States 16 Total $ $ 15 Total cards-in-force (millions): United States - Outside the United States 8 Total 4 Basic cards-in-force (millions): United States (1 ) Outside the United States 9 Total 4 Average basic cardmember spending*** United States $ $ 13 Outside the United States $ $ 14 Total $ $ 13 * As reported in this Earnings Supplement, F/X adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended December 31, 2010 apply to the period(s) against which such results are being compared). Management believes the presentation of information on an F/X adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. ** For additional information about discount rate calculations and billed business, please refer to the Fourth Quarter/Full Year 2010 Earnings release, American Express Company Selected Statistical Information pages. *** Proprietary card activity only. 9 AMERICAN EXPRESS COMPANY FOURTH QUARTER 2010 OVERVIEW CONSOLIDATED - Worldwide Billed Business:The 15% increase in worldwide billed business reflected growth of 12% in USCS, 12% in ICS, 16% in GCS and 26% in GNS.The table below summarizes selected billed business related statistics for Q4’10: Percentage Increase/(Decrease) Percentage Increase/(Decrease) Assuming No Changes in Foreign Exchange Rates Worldwide* Total billed business 15
